Houghton, J.:
The. plaintiff Napier, having control of the output of certain silk mills, and having experience in the marketing of such product, entered into • a contract with tire defendants Spielmann & Go., the material provisions of which were that the manufactured silks should be, exclusively consigned to Spielmann & Co., who should advance to the manufacturers on consignment two-thirds of their net market value, which goods Napier was to sell, paying all expenses.for traveling salesmen and all handling charges. Such goods as should be sold were to be billed to customers in the name of Spielmann & Co. and the purchase price was to be paid to them, they to guarantee payment for all sales. From the. net amount of sales Spielmann & Co. were to deduct seven and ’ one-half per cent and retain three and one-half per cent for themselves and pay four per cent to N apier, and to account to the manufacturers for the balance. The goods were -to be stored for shipment and exhibition at “ an annex ” to the business establishment df Spielmann & Co., the rent of which they were to pay and they were to' provide a porter and an entry clerk as well as business stationery, and also defray insurance charges.
*569Spielmann & Co. were to be the sole judges of the persons to whom credit should be extended and were themselves to render accounts of sales to the manufacturing establishments and were to have a lien on the goods for their advances, with the right to sell the goods for reimbursement in case such advances were not paid or .in case Napier did not fulfill the contract on his part.
Spielmann & Co. were to advance to Napier $1,000 each month to cover salaries and expenses incurred by him, and the contract was to continue one year and from year to year thereafter unless either party should three months before the first day of August in any year give notice of its termination.
Spielmann & Co. leased an annex to their business establishment, the silk manufacturers consigned their manufactured product to them, and the goods were placed in the annex and Napier and his partner Keller, the other plaintiff in this action, installed themselves and their force of clerks in- such annex and began sale of the goods.
The contract was carried out by the respective parties for more than four years and past beyond the 1st- of August, 1904, without notice of termination. On the nineteenth day of October of that year defendant Spielmann & Co., assisted by defendants, the Westerhoffs, who were one of .the silk manufacturers whose product was being sold, in the temporary absence of Napier and his partner, but while their office force was in occupancy, entered the annex and ordered the office force to vacate with their belongings, and refused to permit the plaintiffs to re-enter.
Thereupon the plaintiffs brought this action to recover treble damages for forcible entry and detainer.'
On the trial the plaintiffs conceded that they had only such possession of the annex as the contract gave them, but their contention is that this possession was one of rights, exercised by actual occupancy and, therefore, Spielmann & Co. could not forcibly oust them or forcibly prevent them from re-entering. The court granted the defendants’ motion for a nonsuit on thesole ground that the plaintiffs did not have such legal possession of the premises as permitted them to maintain an action for forcible entry and detainer.
We think the motion was properly granted. If the plaintiffs were occupying as servants or occupying as licensees of Spielmann & Co., their possession of the premises xvas the possession of Spiel*570mann & Co., who had the right to eject them on their refusal to vacate.
An action for forcible entry and detainer will not lie where the ousted occupier is a servant or mere licensee. (Kerrains v. People, 60 N. Y. 221; People v. Fields, 1 Lans 222; Haywood v. Miller, 3 Hill, 90.) In such a case the possession is not changed, for it remains in the master or licensor. (Presby v. Benjamin, 169 N. Y. 377.)
The appellants concede the application of this rule to ordinary servants and to casual intruders but insist that their occupancy was neither that of a servant nor licensee but was a legal possession for the purpose of carrying on the . business provided for by the contract.
Treating the right-of possession of the copartnership of Napier & Keller as that of Napier himself with whom the contract was actually made, -in our interpretation of -the contract, the plaintiffs were mere servants of Spielmann & Co. in occupancy of the latter’s' lands by permission only. Spielmann & Co. leased the building and the plaintiffs for a compensation paid to them, by defendants sold goods over which they had no control and which were under the absolute domination of their employers-. The contract provided for many things aside from the one that Napier should sell certain goods for stipulated pay, but the fact that his employment was of a high grade and required ability and depended upon his skill for -the amount of his compensation does not change the relation which he bore to his employer. It is true that" some elements of the relation of master and servant may be lacking, but as between the parties so far as the occupancy of the premises, was concerned, we think under the terms of the contract the possession was that of Spielmann'& Co. and that Napier had the right of occupancy only as a servant or licensee.
■ It does not change the situation that the firm of Napier & Keller were the occupants. They occupied under the contract and only in such manner as Napier alone might possess. Confessedly they were not occupying as formal tenants nor were they in actual occupancy under any other claim of right than that given to them by the contract itself. Their possession was qualified by the terms of the contract.
*571If Spielmann & Go. violated the contract the plaintiffs or Napier alone have their remedy, but their possession was not such as entitled them to remain upon the premises after permission was withdrawn and they, therefore, could not maintain an action for forcible entry and detainer.
The motion for a nonsuit was properly granted and the judgment should be affirmed, with costs.
Clarke and Scott, JJ., concurred; Ingraham and McLaughlin, JJ., dissented.